UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 14, 2007 Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact Name of Registrant as Specified in its Charter) New York (State or Other Jurisdiction) 13-5648107 (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal Executive Offices) (Registrant’s Telephone Number, Including Area Code): 617-421-5400 Not Applicable (Former name, former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02: DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On November 14, 2007, Paul Sonnabend, Executive Vice President,resigned as an Officer of the Company, effective November 16, 2007 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized SONESTA INTERNATIONAL HOTELS CORPORATION Date: November 16, 2007 By: /s/Boy van Riel Name: Boy van Riel Title:
